Citation Nr: 1620596	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-06 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) to include alcohol abuse.

2.  Entitlement to a rating in excess of 20 percent for prostate cancer.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

6.  Whether new and material evidence has been received to reopen a claim for service connection for left toe, foot and ankle gout; and, if so, whether service connection was warranted.

7.  Whether new and material evidence has been received to reopen a claim for service connection for right eye glaucoma.

8.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2011 and March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a December 2015 submission, the Veteran's attorney requested that VA wait 90 days prior to issuing a decision.  The Veteran's attorney submitted additional evidence and argument in support of these appeals in March 2016.  This evidence was accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (c) (2015).  Therefore, the Board may properly consider such newly received evidence. 

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   In this present case, in a March 2016 submission, the Veteran's attorney explicitly raised the issue of entitlement to a TDIU.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's higher rating claims for PTSD and prostate cancer, it has been listed on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for left toe, foot and ankle gout is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with aloohol abuse manifested by occupational and social impairment with reduced reliability and productivity as a result of depression, sleep difficulties, episodic hallucinations and episodic panic attacks, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire appeal period, the Veteran's prostate cancer manifested by a daytime voiding interval that was less than one hour and nighttime voiding of five or more times a night and was not manifested by urinary incontinence requiring absorbent materials or the use of an appliance; renal dysfunction; or obstructed voiding.

3.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

4.  In a final decision issued in September 2004, the RO denied the Veteran's claim of entitlement to service connection for hypertension.

5.  Evidence added to the record since the last final denial in September 2004 is cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

6.  In a final decision issued in September 2004, the RO denied the Veteran's claim of entitlement to service connection for sinusitis.

7.  Evidence added to the record since the last final denial in September 2004 is cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sinusitis.

8.  In a final decision issued in September 2004 the RO denied the Veteran's claim of entitlement to service connection for left toe, foot and ankle gout.

9.  Evidence added to the record since the last final denial in September 2004 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left toe, foot and ankle gout.

10.  In a final decision issued in March 2008 the RO denied the Veteran's claim of entitlement to service connection for right eye glaucoma.

11.  Evidence added to the record since the last final denial in March 2008 is cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right eye glaucoma.
12.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of depression.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD with alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

2.  For the entire appeal period, the criteria for a 40 percent rating for prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 

4.  The September 2004 decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

6.  The September 2004 decision that denied the Veteran's claim of entitlement to service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

7.  New and material evidence has not been received to reopen the claim of entitlement to service connection for sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

8.  The September 2004 decision that denied the Veteran's claim of entitlement to service connection for left toe, foot and ankle gout is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

9.  New and material evidence has been received to reopen the claim of entitlement to service connection for left toe, foot and ankle gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

10.  The March 2008 decision that denied the Veteran's claim of entitlement to service connection for right eye glaucoma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

11.  New and material evidence has been received to reopen the claim of entitlement to service connection for right eye glaucoma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

12.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms. Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. 
§ 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.  

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decisions to award entitlement to a TDIU and to reopen the Veteran's claim of entitlement to service connection for left toe, foot and ankle gout are completely favorable, no further action is required to comply with the VCAA and implementing regulations.   However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

Relevant to the petitions to reopen claims for service connection adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, while a May 2011 letter, sent prior to the October 2011 rating decision, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claims.  This letter also informed the Veteran that his claims had been previously denied and the bases for such denial.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With respect to the propriety of the assigned rating for the service-connected PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).   In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the March 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the claim for an increased rating for prostate cancer, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in May 2011, sent prior to the rating decision issued in October 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Finally, with regard to the claim for service connection for depression, a January 2013 letter, sent prior to the unfavorable decision issued in March 2013 advised the Veteran of the information and evidence necessary to substantiate his claim for service connection as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

In addition, neither the Veteran nor his attorney has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that the February 2016 private psychological evolution submitted by the Veteran's attorney indicates that the Veteran is receiving civilian medical doctor once a month and a therapist once a week; the identity of this provider or the nature of the treatment is not specified.  Letters dated in May 2011 and January 2013 requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.   However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."   Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in February 2013 and November 2014 to determine the severity of his PTSD and examinations conducted in May 2011, September 2012 and November 2014 to determine the severity of his prostate cancer.  Neither the Veteran nor his attorney have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and prostate cancer as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his attorney has alleged that his PTSD and prostate cancer have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims for higher ratings and no further examination is necessary.

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection for depression in February 2013.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include interviews with the Veteran and full examinations.   Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, neither the Veteran nor his attorney have challenged the adequacy of the examinations.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Circ. 2015) (it is appropriate for the Board to address only those procedural arguments specifically raised by the Veteran).   As such, the Board finds that the opinions proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection depression.

The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  Therefore, as the Veteran's claims are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeals.  Even so, he was afforded VA examination in December to assess his claimed hypertension, sinusitis and right eye glaucoma.  As discussed below, new and material evidence has not been presented and, thus, the adequacy of such examination is moot.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that the issue of adequacy of a VA examination provided in connection with a claim to reopen is moot once the Board finds that new and material evidence has not been presented because VA's duty to assist the Veteran has been extinguished); see also Scott, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

A.  Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

B.  PTSD

The Veteran contends that a higher rating is warranted for his PTSD.  In a March 2016 submission, the Veteran's attorney argued that a higher rating was warranted based on the findings of the February 2016 private psychologist that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, to include symptoms of persistent delusions or hallucinations.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

A February 2013 PTSD Disability Benefits Questionnaire (DBQ) report reflects the Veteran's reports of irritability, being withdrawn from social contact, sleep impairments, flashbacks, intrusive thoughts, anxiety in social settings and depression.  Other symptoms were reported to include markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, a restricted range of affect, irritability or outbursts of anger, hypervigilance, an exaggerated startle response, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  He reported that he kept in touch with one or two friends from the service, that he seldom socialized, that he attended church, and he served on the Board of Trustees at his church and that he planned to attend a unit reunion last that year.  He reported that the spent most of his time alone in the home watching television, that he will plan his route carefully if he goes out, that he was careful where he sat in a restaurant and that he will leave a restaurant if it is too crowded.  He reported being married to his wife for over 40 years, that all four of his children were serving in the military, that he only gets to visit with them once or twice a year and that he stayed in contact with his siblings by telephone frequently.  He denied receiving mental health treatment or taking medication for sleep, anxiety or depression.  The examiner noted that the Veteran had minimal occupational impairment despite having had long-standing PTSD symptoms as he completed 22 years in service and 15 years driving fuel trucks and he was able to concentrate on the daily tasks due to the demands of a work schedule.  The examiner further noted that the Veteran's coping mechanisms of structuring his energy and attention were less effective after his retirement.

Mental status examination found that the Veteran appeared appropriately dressed and neatly groomed, and that he was well-oriented and alert.  He was able to express himself in a relevant and coherent manner.  Current or recent suicidal or homicidal ideations, bizarre or delusional beliefs, morbid preoccupations or impairment in basic cognitive functioning were either denied or not found on examination.  Reasoning, recall, judgment, concentration and communication abilities were found to be within normal limits.  Insight was found to be good.  The examiner noted that the Veteran had been dealing with long-standing symptoms of PTSD by utilizing a combination of stress avoidance, self-medication with alcohol and simply "white knuckling" to keep from intensifying his anxiety, agitation or depression.  The examiner noted that the Veteran appeared to have achieved a precarious balance to keep from worsening his depression and anxiety symptoms by avoiding social interaction and keeping to himself, that he was able to focus his attention on his job and his responsibilities as a father and that he now was vulnerable to intrusive thoughts creating hyperarousal and subjective distress as he had more free time.  The examiner found that the Veteran's PTSD caused occupational impairment due to reduced frustration tolerance, reduced stamina, impaired motivation to persist on difficult tasks and discomfort in social interaction, whether with customers, coworkers or supervisors.  The examiner found that the Veteran's PTSD symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  A GAF of 70 was assigned.

A November 2014 PTSD DBQ report indicated that there were no significant changes in the Veteran's familial and social functioning since the last examination and that he had not received mental health treatment of any type the last examination.  Symptoms were reported to include a depressed mood, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Other symptoms were reported to include recurrent distressing dreams, recurrent and intrusive distressing memories, dissociative reactions, avoidance of or efforts to avoid distressing memories, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.

Mental status examination found the Veteran to be dressed casually and neatly and noted that he was cooperative and generally provided specific information but spoke in vague terms at times and acknowledged that he did not have a clear answer.  He cried overtly after talking about how worried and anxious he was a few years ago when both of his sons were serving in Iraq.  He did not display disorganized or disordered thinking.  The examiner found that the Veteran continued to experience PTSD to a moderate to serious degree and found that he had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

A February 1, 2016 PTSD DBQ report, which was submitted by the Veteran's attorney and completed by private psychologist, reflects the Veteran's reports of a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships and persistent delusions or hallucinations.  Other symptoms were reported to include recurrent distressing dreams of the event, feelings of detachment or estrangement from others, markedly diminished interest or participation in significant activities, sense of a foreshortened future, difficulty falling staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilence and an exaggerated startle response.  The Veteran reported that he had been married to his third wife for 44 years, that he had four adult children, that he was socially isolated and withdrawn and that he did not take any medication for mental health because he was afraid of side effects.  He described being insecure and unsure of himself over the course of the social interaction.  He reported that he showered daily and managed his finances, that he kept to himself to avoid burdening others, that he had assistance in performing in daily living tasks and that he experienced auditory and visual hallucinations consisting of hearing voices and seeing things moving in the corner of the room when no one is present.

Mental status examination found attention to normal, concentration to be variable and speech flow to be normal, although the Veteran was brief with information offered.  Thought content was found to be appropriate for the circumstances, organization of thought was found to be goal-directed and judgment was found to be average.  Mood was found to anxious and nervous while affect was found to be restricted.  The psychologist noted that the Veteran reported increased trouble with short and long-term memory, that he struggled with remembering basic information and that he reported overt hallucinations.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

Having considered all the evidence of record, the Board finds that an initial rating in excess of 50 percent for the Veteran's PTSD for the appeal period is not warranted.  In this regard, as noted previously, a 70 percent rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, in a February 2016 private psychological evaluation, the Veteran reported persistent delusions or hallucinations in that he heard voices and saw things moving in the corner of the room when no one was present.  The psychologist did not explain why these reports were considered to be persistent.  Moreover, the Veteran did not report such auditory or visual hallucinations prior to this submission, to include in the February 2011 and November 2014 examinations.  Therefore, at most, the Veteran has occasional or episodic hallucinations.  However, as discussed below, the Board finds that, despite his episodic hallucinations, the Veteran's PTSD symptomatology on the whole does not more nearly approximate a 70 percent rating.

There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  Although the February 2016 private psychologist indicated that the Veteran's wife performed many of his daily living tasks, to include food shopping, meal preparation and maintains the household chores, there is no indication in the record that the Veteran was unable to do so tasks.  Further, while the February 2016 private psychologist indicated that the Veteran suffered panic attacks that occurred weekly or less often, there was no indication that he was able to function independently, appropriately or effectively.  Moreover, he did not report panic attacks in the February 2011 and November 2014 examinations.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control or spatial disorientation during the current appeal period.  The Veteran has been found to be consistently alert and oriented during the course of the appeal.
The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.  

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran was unemployed, the evidence fails to demonstrate that such is due solely to his PTSD.  In this regard, he reported that he had retired at retired as a commercial truck driver seven years ago following prostate cancer surgery in the February 2013 VA examination.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his marriage, his relationships with his four children and his siblings during the course of this appeal.  In addition, while the Veteran reported social isolation, he also reported maintaining friendships with one or two friends from service, that he attended church and that he was on the Board of Trustees for his church.  Therefore, the Board finds that the Veteran is able to maintain effective relationships.

With regards to difficulty in adapting to stressful circumstances, the Board notes that the Veteran served in a leadership position at his church during the course of the appeal.  While the February 2016 private psychologist suggested that the Veteran had difficulty adapting to stressful circumstances, no explanation for this finding was provided nor was the Veteran's leadership position addressed.

Moreover, there is no evidence that the Veteran has obsessional rituals which interfere with routine activities.  Pertaining to the Veteran's speech, such was not been described as illogical, obscure, or irrelevant.  There is also no evidence of near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively.  Further, there is no evidence that the Veteran suffers from impaired impulse control, spatial disorientation or that he neglects his personal appearance and hygiene.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep difficulty, irritability and difficulty concentrating.  See Mauerhan, supra. However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 70 in February 2013.  GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful interpersonal relationships.   A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the Veteran has been assigned a GAF reflecting mild symptoms and that such is consistent with the assigned rating for moderate symptoms.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

The Board notes the argument of the Veteran's attorney that a higher rating is warranted because the records shows deficiencies in most areas of work, school, family relations, judgment, thinking and/or mood.  However, the record shows that the Veteran maintained a long-term marriage with his wife and had good relationships with his four adult children.  He did not otherwise report family difficulties.  In fact, he reported maintained a long-term relationship with his wife, relationships with his four children who were in the miliary and his siblings.  Judgment was not found to be impaired, as the February 2013 VA examination found it to be within normal limits and the February 2016 private psychologist found to be to be average.  Thinking was not found to be impaired as the February 2013 VA examination did not find symptoms like bizarre or delusional beliefs, morbid preoccupations or impairment in basic cognitive functions.  Moreover, the November 2014 VA examination found no disorganized thinking and the February 2016 private psychologist found thought content to be appropriate.  There is no indication that the Veteran worked or attended school or that he attempted to work to attend school during this appellate period.  While the Veteran reported depression and occasional anxiety and arguably demonstrated impairment to mood, impairments in the areas of work, family relation, judgment and thinking were not demonstrated.

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 100 percent rating.  Specifically, there is no evidence that the Veteran total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD.

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's PTSD pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

C.  Prostate Cancer

The Veteran contends that a higher rating is warranted for his prostate cancer.  In a March 2016 submission, the Veteran's attorney argued that the Veteran voided five or more times per night and had day and nighttime incontinence.

Under the diagnostic code for malignant neoplasms of the genitourinary system, a 100 percent rating is assigned.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, prostate cancer residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.

Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is assigned when the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is assigned when the wearing of absorbent materials that must be changed two to four times per day.  Voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating. 
Urinary frequency is rated at 20 percent where daytime voiding interval between one and two hours or awakening to void three to four times per night.  A 40 percent rating is assigned for a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  Obstructed voiding warrants a maximum schedular rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.

For renal dysfunction, constant albuminuria with some edema; or, definite decrease in kidney function; or hypertension at least the 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Persistent edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent rating.

A May 2011 genitourinary examination report reflects the Veteran's reports of mild urgency since undergoing radiation treatment for prostate cancer six years ago.  He also reported getting up two to three times at night to urinate and that he voided eight to nine times during the day.  Incontinence, pad use, requirement of catheterizations or dilations, renal insufficiency, renal colic, bladder stones or nephritis were denied.  An assessment of mild nocturia, frequency and urgency secondary to radiation treatment for prostate cancer was made.

A September 2012 prostate cancer DBQ report reflects the Veteran's reports of increased frequency of urination and loss of control of his urine at times.  He reported having "accidents" on average over five times per week and sometimes one times a day.  Hematuria, dysuria or unusual odor in his urine were denied.  The examiner noted that the Veteran's prostate cancer was in remission.  While the Veteran described soiled clothing on multiple occasions, he also reported that he does not wear absorbent material.  Daytime voiding intervals were noted to be less than one hour and nighttime awakening to void five or more times. Voiding dysfunction did not cause signs or symptoms of obstructed voiding, a history of recurrent symptomatic urinary tract or kidney infections or the use of an appliance were denied.

A November 2014 VA genitourinary DBQ report indicates that the Veteran's voiding dysfunction caused urine leakage but did not require the wearing of absorbent material, that there was a daytime voiding interval of between two and three hours and that there was nighttime awakening to void three to four times.  There were no signs or symptoms of obstructed voiding.

Considering the pertinent evidence in light of the above, the Board finds that a rating of 40 percent for prostate cancer is warranted.  In this regard, the September 2012 examination report indicated that the daytime voiding interval was less than one hour and the Veteran awoke to void five or more times a night.  Although the Veteran reported soiling his clothes with urine, he has consistently denied wearing of absorbent materials.  Moreover, the clinical evidence of record does not establish, and the Veteran has not alleged, renal dysfunction or urine leakage requiring the use of an appliance.  Therefore, a rating of 40 percent for prostate cancer, but no higher has been met.  38 C.F.R. § 4.115a, 7528.

For all the foregoing reasons, the Board finds that a 40 percent rating but no higher, is warranted for prostate cancer.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

D.  Other Considerations

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to these appeals other than those assigned herein.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's prostate condition been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and prostate cancer found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Board notes that the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.

With regards to the Veteran's prostate cancer, his 40 percent rating contemplates the functional limitations caused by his frequent daytime urination and nighttime urination where prostate cancer is in remission.  The diagnostic codes in the rating schedule corresponding to malignant neoplasms of the genitourinary system provide disability ratings on the basis of voiding dysfunction.  See 38 C.F.R. § 4.115a, Diagnostic Code 7528 (providing ratings on the basis of urinary incontinence and urinary frequency).   In summary, the schedular criteria for malignant neoplasms of the genitourinary system contemplate a wide variety of manifestations of functional loss, to include intermittent urinary leakage.  Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran's various subjective complaints-including but not limited to urinary frequency-are contemplated by the rating criteria under which the disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional psychiatric or prostate impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.                 § 3.321(b)(1) are not met, and referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

III.  TDIU

The Veteran contends that his various service-connected disabilities, to specifically include his PTSD and prostate cancer, prevent him from maintaining his past employment and that such disabilities also prevent him from obtaining and maintaining employment.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the entire appeal period, the Veteran is service-connected for PTSD to include alcohol abuse, rated as 50 percent disabling; status-post right ankle fracture with osteoarthritis, rated as 20 percent disabling; prostate cancer, now rated as 40 percent disabling; status-post left knee fracture, rated as 10 percent disabling; status-post fracture of the right knee, rated as 10 percent disabling; residuals of a shell fragment wound scars to the left side of the face, rated as 10 percent disabling; residual of a shell fragment wound scar to the left arm, rated as noncompensably disabling; and erectile dysfunction associated with prostate cancer, rated as noncompensably disabling.

The Veteran's current combined rating for compensation purposes is 60 percent prior to March 30, 2011 and 80 percent as of December 19, 2012.  The Board notes that the 40 percent rating for prostate cancer assigned herein has not yet been implemented by the AOJ.  38 C.F.R. § 4.25.  Regardless, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities. 

A September 2012 VA examiner found that the Veteran's prostate cancer impacted his ability to work as he was an over-the-road truck driver and had to stop frequently which delayed his deliveries in a timely fashion.  He reported that this impacted negatively on his getting work.

A February 2016 Residual Functional Capacity Evaluation completed by a private psychologist indicated that the Veteran would miss three or more days of work a week due to mental problems, that he would need to leave the workplace early on three or more days and that he would have trouble with concentration on three or more days per month where he would not stay focused for at least seven hours of an eight hour workday.  The provider also indicated that the Veteran would respond in an angry manner but not become violent on more than one day per month due to the normal pressures and constructive criticism associated with a job.  No rationale or further explanation was provided for this opinion.

In a February 2016 opinion, the private psychologist noted that there was a body of literature dealing with the connection between PTSD and unemployment, that studies confirmed the association of higher unemployment and PTSD related to the presence of a foresighted future, that Veterans diagnosed with PTSD and chronic unemployment had social struggles which served as barriers to gainful employment and that research indicated that a PTSD diagnosis lead to occupational dysfunction and poor work related quality of life.  The provider opined the Veteran's troubling PTSD symptoms were preventing him from maintaining substantially gainful employment.

A February 2016 opinion from Dr. S. B., a vocational specialist, noted that the Veteran served in the military for 22 years, that he worked as a truck driver following service and that he has not worked since 2008 reportedly due to his physical and mental impairments.  The provider noted a research study conducted in 2010 that found that most employers will tolerate variable rates of absence, that most employers allow for no more than eight days per year for absences, and that the Veteran would be expected to miss more than this based on his reports of physical and mental symptoms.  The provider cited to a second study which found that the acceptable absence rate reported by a study of human recourse managers and executives allowed for no more than three percent of the total expected work hours, that this equated to slightly over seven days per year and that this was beyond the capabilities of the Veteran.  In addition, the provider noted that more than five percent of time off-task for any reason would prevent sustaining competitive work and that the Veteran would likely exceed this amount that due to the emotional and physical symptoms impacting his concentration and persistence at a work task.  The provider opined that the Veteran had a combination of physical and emotional conditions which interacted in terms of severity level and that the major area of limitation appears to be mental and physical activity involved in sustaining work.  The provider opined that the Veteran was totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected disabilities.

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's residuals of a shell fragment wound to the left side of the face, residual of a shell fragment would scar to the left arm and erectile dysfunction associated with prostate cancer do not impact his ability to work.  However, the opinion of the VA examiner, a vocational specialist and a private psychologist suggest that the Veteran is unable to perform physical labor due to his service-connected physical and mental disabilities.  There are no contrary opinions of record.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).   Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

IV. New and Material/Service Connection Claims

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis and cardio-vascular renal disease are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Hypertension and Sinusitis 

The Veteran previously claimed entitlement to service connection for hypertension and sinusitis in June 2004.  Of record at the time of the September 2004 rating decision were the Veteran's service treatment records and VA treatment records dated through April 2004.  The RO noted that that while the Veteran was currently receiving treatment of hypertension, there was no evidence of treatment for this condition in service.  The RO also noted that the Veteran had been treated on several occasions for sinusitis on active duty and had been treated for an upper respiratory infection and allergic rhinitis after service.  Consequently, the RO determined that hypertension was not occurred in nor was it caused by service and did not manifest to a compensable degree within a certain period of discharge.  It also determined that there was no permanent residual or chronic disability related to sinusitis subject to service connection was shown by the service medical records or demonstrated by the evidence following service.  

In September 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for hypertension and sinusitis was received until March 2011, when VA received his application to reopen such claims.  Therefore, the September 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R.       § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for hypertension and sinusitis was received prior to the expiration of the appeal period stemming from the September 2004 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

In this regard, the Board again notes that the Veteran's claim for service connection for hypertension was previously denied as the record did not establish that it was incurred in nor caused by service and did not manifest to a compensable degree within a certain period of discharge.  In addition, his claim for service connection for sinusitis had been denied as there record did not show a chronic condition.  The newly received evidence likewise fails to demonstrate such a nexus for hypertension or that the Veteran had been diagnosed with sinusitis.

Evidence received since the September 2004 decision consists of VA treatment records dated through February 2013, various private treatment records as well as a December 2014 VA examination.  The December 2014 VA examination showed that the Veteran had a current diagnosis for hypertension and that his sinus examination was normal.

Additionally, while the Veteran has submitted additional statements regarding his hypertension and claimed sinusitis during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the September 2004 rating decision.  Specifically, he simply continues to contend that his hypertension and/or sinusitis is related to service, to include by way of exposure to herbicides.

Therefore, the Board finds that the evidence received since the September 2004 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claims of service connection for hypertension and sinusitis.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeals must be denied.

C.  Gout

The Veteran previously claimed entitlement to service connection for gout in June 2004.  Of record at the time of the September 2004 rating decision were the Veteran's service treatment records and VA treatment records dated through April 2004.  The RO noted that the Veteran was not treated for left toe, foot and ankle gout while on active duty and he did not submit any medical evidence of a current disability.  Therefore, the RO determined that service connection for left toe, foot and ankle gout was not warranted as there was no evidence that the claimed condition existed, either in service or presently.

In September 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for gout was received until March 2011, when VA received his application to reopen such claim.  Therefore, the September 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for gout was received prior to the expiration of the appeal period stemming from the September 2004 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

Evidence received since the September 2004 decision consists of VA treatment records dated through dated through February 2013, and various private treatment records as well as a December 2014 VA examination.  The December 2014 VA examination showed that the Veteran had a current diagnosis for gout.  The Veteran also described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Presuming the credibility of the Veteran's statements pursuant to Justus and, in light of a December 2014 VA examination report, the Board finds that the evidence received since the September 2004 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for gout was previously denied in September 2004 as the record did not indicate that the claimed condition had been clinically diagnosed.  Since such time, a December 2014 VA examination report reflected a diagnosis of gout.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for gout of the left toe, foot and ankle is reopened.

D.  Right Eye Glaucoma

The Veteran previously claimed entitlement to service connection for right eye glaucoma in February 2008.  Of record at the time of the May 2008 rating decision were the Veteran's service treatment records, VA treatment records dated through April 2004 and various private treatment records.  The RO noted that the medical evidence showed a diagnosis of primary open angle glaucoma in August 2007 and that the service treatment records did not show treatment for or a diagnosis of right eye glaucoma.  Consequently, the RO determined that right eye glaucoma no evidence of treatment for or diagnosis of glaucoma in service and there is no evidence linking the current condition to service.

In May 2008, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for right eye glaucoma was received until March 2011, when VA received his application to reopen such claim.  Therefore, the May 2008 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for right eye glaucoma was received prior to the expiration of the appeal period stemming from the May 2008 rating decision.  See also Bond, supra; Roebuck, supra; Muehl, supra.

In this regard, the Board again notes that the Veteran's claim for service connection for right eye glaucoma was previously denied as the record did not contain evidence of treatment for or diagnosis of glaucoma in service and there is no evidence linking the current condition to service.  The newly received evidence likewise fails to demonstrate such a nexus for right eye glaucoma.

Evidence received since the March 2008 decision consists of VA treatment records dated through September 2012 as well as a December 2014 VA examination.  A December 2014 VA examination contained a diagnosis of glaucoma and noted that these were age related cataracts and that Agent Orange was not a cause or risk factor for glaucoma.

Additionally, while the Veteran has submitted additional statements regarding his right eye glaucoma and claimed sinusitis during the course of the appeal, such are duplicative of his contentions that were previously of record at the time of the March 2008 rating decision.  Specifically, he simply continues to contend that his right eye glaucoma is related to service, to include by way of exposure to herbicides.

Therefore, the Board finds that the evidence received since the March 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for right eye glaucoma.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.

E.  Depression

The Veteran generally contends that he suffers from depression that is the result of his service but has presented no specific argument in support of this appeal.  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).   The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001). 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of depression.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of this disability prior to the Veteran's claim.  

The Board has considered the Veteran's general allegations that he experienced depression as a result of service.  In this regard, while he is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted").  

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation, such as that of issue here, is a matter within the province of trained medical professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Specifically, the diagnosis of depression involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  In the instant case, there is no suggestion that he has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose depression, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert, supra. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of depression for the entire appeal period; there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for depression.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

A rating of 40 percent for prostate cancer is granted, subject to the legal authority governing the payment of VA compensation.

Entitlement to a TDIU is granted, subject to the legal authority governing the payment of VA compensation.

New and material evidence not having been received, the claim for service connection for hypertension is not reopened; the appeal is denied.

New and material evidence not having been received, the claim for service connection for sinusitis is not reopened; the appeal is denied.

New and material evidence having been received, the claim for service connection for left toe, foot and ankle gout is reopened; the appeal is granted to this extent only.

New and material evidence not having been received, the claim for service connection right eye glaucoma is not reopened; the appeal is denied.

Service connection for depression is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims for service connection for left toe, foot and ankle gout so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
	
VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that an addendum opinion is required to determine the etiology of the left toe, foot and ankle gout.

The Veteran generally contends that his left toe, foot and ankle gout had its onset during service.  Service treatment records are negative for complaints, treatments or diagnoses related to gout.  A December 2014 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's gout was incurred in or caused by the claimed in-service injury, event or illness as he was seen for left foot corn and calluses during service, that there was no in-service treatment for gout, that he was diagnosed with gout 14 years after service discharge and that there was no evidence of treatment received for this condition for all those years.  However, post-service treatment records reflect complaints of pain and swelling in the left great toe in October 1990 and a finding of probable gout in December 1990.  Therefore, this opinion was potentially based upon an inaccurate factual premise, namely the onset of the Veteran's gout.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  On remand, an addendum opinion should therefore be obtained. 

Finally, on remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional VA or private treatment records from providers who treated him for his claimed disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  .  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Return the claims file, to include a copy of this remand, to the December 2014 VA examiner for an addendum opinion.  If the examiner who drafted the December 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

For the diagnosed gout, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service.  The examiner should specifically discuss the impact, if any, of the complaints of pain and swelling in the left great toe in October 1990 and the finding of probably gout in December 1990.  

The examiner should consider all evidence of record, including lay statements and medical records and the Veteran's lay statements regarding onset of the disability.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


